Mr. Justice Scholfield delivered the opinion of the Court: No question of law was raised upon the trial in the circuit court, and the judgment of the Appellate Court, affirming that of the circuit court, conclusively settles all questions of controverted fact against appellant. (Edgerton v. Weaver et al. 105 Ill. 43.) We are not, therefore, authorized to assume, here, either that there was a payment of the last installment of premium due at the date of the death of the assured, or a waiver of the forfeiture resulting from the failure to make that payment. We can not, as against the conclusions of fact settled by the judgment of affirmance of the Appellate Court, assume that any agent of the appellant was authorized either to waive a forfeiture already accrued, or to make a renewal contract of insurance. A waiver presupposes knowledge of the right waived, and is not to be inferred from a purely negligent act, or one done under a misapprehension of the real condition of the rights of the parties at the time; and a renewal contract of insurance necessarily requires the continued existence of that which is insured. The payment by Farnham, which was made by him and received by the company in ignorance of the fact that Miller was then dead, could, then, amount to nothing, and appellant acquired no rights thereby. The judgment is affirmed. Judgment affirmed.